Encore Brands, Inc. 502 East John Street Carson City, Nv 89706 August 10, 2009 United States Security and Exchange Commission Attn: Division of Corporation Finance Office of Beverages c/o Pamela Howell treet, North East Washington, DC 20549 Subject:Encore Brands, Inc. Form S-1A, File # 333-156612 Dear Ms. Howell: Enclosed are our responses to your comments of August 5th 2009.As per your request we are enclosing marked copies of the amendments to expedite your review.Attached you will also find the exhibits the Commission requested and a copy of the “redlined” amendment for comparison purposes.This document is also “marked” by comment number to assist in your review process. We look forward to hearing back from you and we hope we responded appropriately to all your comments. Please feel free to contact me directly at 818-264-6465 or fax any response to 775-201-8331. Sincerely; /s/ Gareth West
